ORDER OF MULTIDISTRICT LITIGATION PANEL
                              Order Pronounced April 17, 2015


14-0882        IN RE FARMERS INSURANCE COMPANY WIND/HAIL STORM
               LITIGATION

       Farmers Insurance Company's Third Amended Appendix A is filed. The cases
listed in that appendix, and all tag-along cases, are transferred to the three pre-trial courts
established by the order of April 7. Matters such as disposition of the stay order and
docketing details will be decided by the pretrial courts.